Opinion by
Cline, J.
In accordance with stipulation of counsel that certain of the merchandise in question is similar to that the subject of United States v. Yick Shew Tong Co. (25 C. C. P. A. 255, T. D. 49392) and Oy Wo Tong Co. v. United States, 5 Cust. Ct. 70, C. D. 372, Yuk Chook Pin and Sar Sum Pin. were held dutiable at 10 percent under paragraph 34. It was further stipulated that certain other merchandise consists of Lung Ngan Yuk or Yuen Yuk, etc.; dried lily seeds (Gone Lin Tze) or (Pak Lin Tze); dried lily bulbs (Oi Hop Gone) or (Gone Bak Hop); dried lotus nuts; Yuk Chook; Lui Hang Kor, etc., the same as the merchandise involved in United States v. Yick Shew Tong Co., supra, and Oy Wong Tong Co. v. United States, supra. In accordance therewith this merchandise was held entitled to free entry under paragraph -1669. Protests sustained to this extent.